Joe P. Josephson, Esq.,
Josephson Law Offices, LLC,
912 West Sixth Avenue,
Anchorage, Alaska 99501
Tel. (907) 276-0151
Facsimile (907) 276-0155

j josephson@aol.com.

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA

 

 

DAVID HEAD, M.D., )
)
Plaintiff, )
)
v. )
)
NORTON SOUND HEALTH )
CORPORATION, JACOB IVANOFF, )
and ANGIE GORN, )
)
Defendants. )
)

Case No. CIVIL

C O M P L A I N T

 

For his complaint, the plaintiff, DAVID HEAD, M.D., by and through his
attorney, Joe P. Josephson, Alaska Bar number 6102018, of Josephson Law Offices,
LLC, 912 West Sixth Avenue, Anchorage, Alaska, complains against the defendant,
NORTON SOUND HEALTH CORPORATION and against the individual defendants,
JACOB IVANOFF and ANGIE GORN as follows:

Part One. General Allegations Agglicable to Each Claim for Relie[.

l. Plaintiff is a resident and inhabitant of the State of Alaska, at Nome and is the

Case 3:19-cV-00023-TI\/|B Document 1 Filed 01/30/19 Page 1 of 9

former Chief of Staff and Medical Director for defendant NORTON SOUND HEALTH
CORPORATION The plaintiff has lived in Nome, Alaska for approximately three
decades.

2. NORTON SC)UND HEALTH CORPORATION is a not-for-profit legal entity
organized under the laws of Alaska,

3. The said defendant’s primary facility is a hospital located at or near Nome.
The United States Attorney for the District of Alaska has previously contended that the
defendant, being a corporation organized under the laws of Alaska but managed or
controlled, directly or indirectly, by an “Indian tribe” or “Indian tribes”, is amenable to
suit only in the United States District Court for the District of Alaska, and that the acts
and omissions of its employees are cognizable, first, as acts or omissions of a federal
employee of the United States Department of Health and Human Services.

4. The United States Department of Health and Human Services, pursuant to
28 C.F.R.sec. 14.9(a) has notified undersigned attorney for plaintiff that it deems the
plaintiff’s claim as not compensable under the Federal Tort Claims Act (FTCA).
Furthermore, the United States Department of Health and Human Services informed the
undersigned that if the plaintiff is dissatisfied with the denial of his claim under the
FTCA, this suit may be filed in the United States District Court.

5. Defendant JACOB IVANOFF is the former Chair of NORTON SOUND
HEALTH CORPORATION Board of Directors and was Chair of the Corporation

Board’s Executive Committee.

Case 3:19-cV-00023-TI\/|B Document 1 Filed 01/30/19 Page 2 of 9

6. Defendant ANGIE GORN is employed as the defendant corporation’s Chief
Executive Officer and President.

7. Plaintiff commenced working for the defendant corporation in July, 1988, and
served for approximately 29 years as its Chief of Staff and Medical Director. However,
plaintiffs most recent contract was scheduled to expire in April, 2018, but has now been
terminated by defendant NORTON SOUND HEALTH CORPORATION and defendant
ANGIE GORN.

8.. During his period of service as the defendant corporation’s Chief of Staff
and Medical Director, plaintiff had attained many professional honors, including
chairmanship of the Alaska State Medical Board for many years, and selection as Alaska
Family Physician of the Year in 2014. During his period of service as Chief of Staff
and Medical Director, plaintiff was instrumental in upgrading and improving the quality
of medical services available to residents of Nome and of constituent villages; attracting
a distinguished group of professional employees; creating the defendant corporation’s
new facilities at Nome; and improving the defendant corporation’s financial condition.

9. Another physician, Dr. Karen O’Neill, was employed by the defendant
intermittently for over 40 years and is Board certified in Internal Medicine, Family
Medicine, and Emergency Medicine. In 2016, Dr. O’Neill had allegedly been at fault
by having allowed certain prescriptions for controlled substances to have been forged

and circulated.

Case 3:19-cV-00023-TI\/|B Document 1 Filed 01/30/19 Page 3 of 9

10. In the winter of 2017, the defendant’s Board of Directors, led by defendant
IVANOFF and encouraged by defendant GORN, chastised plaintiff for having taken
what the defendants alleged had been a

“less aggressive approach (which) ultimately led to aligning
with Dr. Karen O’Neill, who had been suspended by the . . .
Board of Directors for having allegedly allowed certain
prescriptions of controlled substances to have been forged,
and then circulated in Anchorage.”

ll. The defendants’ allegation was based on the fact that the plaintiff, in keeping
with written policies and rules at the defendant’s hospital, correctly informed the Board
of Directors that it could not suspend a doctor’s privileges without consultation with the
medical staff. (See Medical Staff By-Laws for Norton Sound Health Corporation,
sections 6.2, 6.3 and Section 6.4).

12. The chastisement of the plaintiff, described above in paragraph 9, was
unreasonable and untrue. It expressly accused the plaintiff of being “aligned” with
another medical doctor who had been suspended for “having allegedly allowed certain
prescriptions of controlled substances to have been forged, and then circulated in
Anchorage.” The accusation was false on two counts. First, it impliedly linked the
plaintiff to wrongdoing Second, it prejudged Dr. O’Neill who was ultimately
exonerated after an investigation by competent authority.

13. Subsection 6.3-1 of the NORTON SOUND HEALTH CORPORATION
MEDICAL STAFF BYLAWS, provides that the Medical Staff “is responsible for

carrying out delegated peer review and quality assessment functions.” Subsection 6.3-

_4_

Case 3:19-cV-00023-TI\/|B Document 1 Filed 01/30/19 Page 4 of 9

l also provides that “Any person may provide information to the Medical Staff about
the conduct, performance or competence of a Medical Staff member.” It further
provides that if “reliable information indicates” that a member of the Medical Staff
“may have exhibited acts, demeanor, or conduct reasonably likely to be. . . detrimental
to patient safety or to the delivery of quality patient care (or) unethical , unprofessional
or illegal (or) contrary to the Medical Staff Bylaws, Rules and Regulations, or Medical
Staff and Hospital or NSHC administrative policy”, then the Chief of Staff shall
promptly notify the Vice President _ Hospital Services in writing of all requests for
corrective action regarding a Medical Staff member and keep him Hilly informed of all
action taken in connection therewith.” Accordingly, subsection 6-3-1 is to be taken by
the Medical Staff, and that the Chief of the Medical Staff (formerly this plaintift) is to
keep the Vice President-Hospital Services “fi,illy informed of all action taken in
connection therewith.”

14. Notwithstanding the quoted provisions from the Norton Sound Health
Corporation on Medical Staff By-laws, the privileges of Dr. O’Neill were suspended by
the Board, and without pay.

15. In suspending Dr. O’Neill without pay, the defendant corporation’s Board
of Directors not only disregarded the Medical Staff By-laws; the defendant’s Board of
Directors, led by defendant IVANOFF and encouraged by defendant GORN, acted, on
plaintiffs information and belief, contrary to the advice of the defendant corporation’s
in-house counsel as well as advice from counsel employed by the private law firm called

_5_

Case 3:19-cV-00023-TI\/|B Document 1 Filed 01/30/19 Page 5 of 9

Davis Wright Tremaine (hereinafter “DWT”).

16.1. Moreover, the individual defendants caused the defendant corporation to
unreasonably and unfairly chastise plaintiff for “aligning with Dr. O’Neill rather than
(to) follow the intentions of the (defendant’s) Board and administration”, complaining
that “this resulted in rallying behavior of medical staff and a seemingly purposeful
misalignment with Administration. . .”.

16.2. The defendants also professed to sign a letter to the State of Alaska Medical
Board reporting Dr. 0’Neill, and they placed a “Performance Improvement Notice” in
plaintiff’s personnel file, accusing plaintiff of misconduct (On information and belief,
the Alaska State Medical Board has since declined to punish or penalize Dr. O’Neill and
exonerated her from the defendants’ assertions against her of either deliberate
misconduct or professional negligence misconduct).

l7. In 2017, defendant GORN informed plaintiff that, over his objection, the
“Performance Improvement Notice will remain in your Personnel file and cannot be
removed.”

18. Although plaintiffs contract was not due to expire until April 30, 2018, the
defendant corporation paid him a salary buy-out of $97,450.16, and terminated his
professional services effective February 3, 2018. Plaintiff is also henceforth denied use
of the medical facilities and equipment at the defendant corporation’s Nome hospital.

19. At all times pertinent, the defendants knew that the plaintiff is a long~time
resident of Nome, Alaska, and knew that without hospital privileges at NORTON

_6_

Case 3:19-cV-00023-TI\/|B Document 1 Filed 01/30/19 Page 6 of 9

SOUND HEALTH CORPORATION it will be impossible for plaintiff to work
productiver as a medical doctor in Nome, Alaska, so as to mitigate his loss.

20. Although the defendants treat what they have done as merely a refusal to
renew a contract, in reality they have wrongfully terminated plaintiff’s employment at
NORTON SOUND HEALTH CORPORATION despite 29 continuous years of
excellent service.

20.1. Plaintiff’s previous action against NORTON SOUND HEALTH
CORPORATION was treated as a claim under the Federal Tort Claims Act (FTCA), on
the theory that plaintiff alleges negligent and wrongful acts or omissions of a federal
employee of the United States Department of Health and Human Services, inasmuch as
NORTON SOUND HEATH CORPORATION is alleged to be under the aegis of one
or more Alaska Native corporations or “tribes”.

Part Two: First Claim for Relie[: Damage to Plaintiff’s Reputation.

21. Plaintiff incorporates herein, in his First Claim for Relief, each and every
allegation set forth above in paragraphs l through 20.1, as if the same were expressly
reiterated herein.

22. By declining to re-employ plaintiff, and by the promulgation of press
releases defaming his reputation, under the circumstances and at the time described
above, the defendants, and all and each of them, have caused plaintiff to sustain and
suffer economic loss because of injury to his professional reputation. Moreover, the
individual defendants actually intended to make plaintiff suffer such injury. The

_7-

Case 3:19-cV-00023-TI\/|B Document 1 Filed 01/30/19 Page 7 of 9

quantum of that economic loss, which is continuing, will be proved at trial.

Part Three: Second Claim for Relief Intentional and Negligent Inaiction of
Emotional Distress.

23. Plaintiff incorporates herein, in this Second Claim for Relief, each and every
allegation set forth in paragraphs l through 22 above, as if these allegations were
expressly reiterated herein,

24. By eliminating plaintiff as a physician at its hospital, and by declining to
renew his employment as Chief of the Medical Staff, and by defaming plaintiffs
character and competency, the defendants have caused plaintiff to sustain and suffer
emotional distress. Moreover, the individual defendants intended to inflict emotional
distress upon plaintiff (In the alternative, if the fact-finder find that the infliction of
emotional distress upon plaintiff was unintended, then the defendants should be held
responsible for their negligent infliction of emotional distress upon plaintiff In either
event, the extent and nature of the distress caused to plaintiff will be proved at trial.

Part Four. Third Claim or Relie . De endants’ Breach 0 the Covenant 0
Good Faith and F air Dealing.

25. Plaintiff incorporates herein, in this, his Third Claim for Relief, each and
every allegation set forth in paragraphs l through 24 above, as if these allegations were
expressly reiterated herein,

26. By (a) failing to extend plaintiffs contract, upon the false grounds that
plaintiff had not been sufficiently deferential to the individual defendants and the Board
of Directors, and (b) by falsely stating and insinuating, by express words and by

_3_

Case 3:19-cV-00023-TI\/|B Document 1 Filed 01/30/19 Page 8 of 9

implication, that the plaintiff was “aligned” with a doctor who had allegedly acted
improperly, and (c) by ousting him from its hospital as a physician, the defendants
breached the implied covenant of good faith and fair dealing which inures in every
contract of employment entered into in Alaska,

WHEREFORE, plaintiff, for his complaint, respectfully requests that the United
States District Court provide by the entry of appropriate orders, judgments and/or
decrees the following relief and remedies:

a. that the Court accept and assume jurisdiction to hear and determine this case
and controversy, and all aspects thereof;

b. that the Court, and/or the jury summoned to decide this matter, adjudicate
plaintiffs claims and award him money judgment against the defendants, jointly and
severally, under each cause of action set forth above; and

c. that the Court award and grant to plaintiff such other, further, or different relief
whether in law or in equity, which the Court may find just and proper, as well as costs
and attorney fees plaintiff has incurred, or will incur, in the prosecution of this action.

DATED at Anchorage, Alaska, this 30th day of January, 2019.

Respectfully submitted:

Jge l’. Josephsoz

Alaska Bar no. 6102018

Josephson Law foices, LLC

912 West Sixth Avenue

Anchorage, Alaska 99501

Tel. (907) 276-015 l/F ax (907) 276-0155

Case 3:19-cV-00023-TI\/|B Document 1 Filed 01/30/19 Page 9 of 9

